Citation Nr: 1735725	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-28 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable schedular rating for bilateral hearing loss.

2.  Entitlement to an extraschedular rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a noncompensable rating for bilateral hearing loss.

In April 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The Board has recharacterized the issue on appeal.  The matter of entitlement to a compensable rating for bilateral hearing loss is before the Board.  That claim entails three components.  First, a compensable rating on a schedular basis.  Second, an increased rating on an extraschedular basis.  Third, a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).   As the latter two components require further development, the Board has separated the claim into three issues in accord with the three components of the instant claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 186 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011); rev'd on other grounds, 132 S.Ct. 75 (2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The issues of entitlement to an extraschedular rating for bilateral hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the period from September 16, 2009 (one year prior to the receipt of the Veteran's claim) to January 19, 2016, the Veteran had bilateral hearing loss manifested by no worse than Level VI hearing acuity in the right ear and Level III hearing acuity in the left ear.

2.  For the period from January 19, 2016, forward, the Veteran had had bilateral hearing loss manifested by no worse than Level IX hearing acuity in the right ear and Level VI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  For the period from September 16, 2009 to January 19, 2016, the criteria for a 10 percent disability rating, and no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  From January 19, 2016, forward, the criteria for a 40 percent disability rating, and no higher, for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated November 2010, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claims for increased ratings and of the Veteran's and VA's respective duties for obtaining evidence.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records and reports identified by the Veteran have also been obtained.

The Veteran has been afforded a VA examination to assess the severity of his service-connected bilateral hearing loss.  For the reasons indicated in the discussion below, the Board finds that VA examination is adequate for the purposes of evaluating the Veteran's disability, as the examination involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As a final preliminary matter, the Board notes that due to a technical problem, portions of the Veteran's hearing were unable to be transcribed.  In any event, the Board finds no prejudice in proceeding to adjudicate the merits of this claim as the regulations for rating hearing loss require a mechanical application of certified hearing test results to the applicable criteria.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such, the fact that portions of the Veteran's transcript are missing is of no prejudice to the Veteran as the criteria rely on audiological testing results, which would not be found in a transcript.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).


Merits

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The Veteran's bilateral hearing loss has been rated noncompensable under DC 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100 (2016).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).

The Veteran underwent VA audiological treatment in May 2010.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
60
100
100
73.75
LEFT
30
40
55
65
47.5

Speech recognition was 68 percent in the right ear and 80 percent in the left ear (and, parenthetically, the Board notes that it appears that the Maryland CNC test was used at all VA audiological testing, making those results valid for the purpose of determining the increased rating claim).  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral VI and the left ear is assigned Roman numeral III.  Under Table VII, if one ear is rated VI and the other is rated III, a 10 percent disability rating is assigned.  

The Veteran was afforded a VA examination in December 2010.  On the December 2010 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
60
95
105
72.5
LEFT
35
35
60
60
47.5

Speech recognition was 60 percent in the right ear and 96 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral VII and the left ear is assigned Roman numeral I.  Under Table VII, if one ear is rated VII and the other is rated I, a zero percent disability rating is assigned.

The Veteran underwent VA audiological treatment in June 2011.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
65
105
105+
77.5
LEFT
30
35
55
65
46.25

Speech recognition was 84 percent bilaterally.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral III and the left ear is assigned Roman numeral II.  Under Table VII, if one ear is rated III and the other is rated II, a zero percent disability rating is assigned.

The Veteran underwent VA audiological treatment in January 2016.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
105+
105+
78.75
LEFT
45
55
65
70
58.75

Speech recognition was 40 percent in the right ear and 64 percent in the left ear.  An exceptional pattern of bilateral hearing loss was not shown.  See 38 C.F.R. § 4.86.  Under Table VI, the Veteran's right ear is assigned Roman numeral IX and the left ear is assigned Roman numeral VI.  Under Table VII, if one ear is rated IX and the other is rated VI, a 40 percent disability rating is assigned.

The Board concludes that staged ratings are appropriate here.  For the period from September 16, 2009 (one year prior to the receipt of the Veteran's claim) to January 19, 2016, a 10 percent rating is warranted.  Indeed, prior to filing his claim for an increased rating, but within a year of that claim, the May 2010 VA treatment record showed that the Veteran met the criteria for a 10 percent rating.  In this regard, the appeal period for an increased rating claim begins a year prior to the date of the claim.  38 U.S.C. § 5110(b)(3) ("The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date").  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed.Cir.2010) (section 5110(b)(2), now section 5110(b)(3), requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

Further, while the Veteran did not meet the criteria for a 10 percent rating on every single audiometric examination during the appeal period, the Board given that readings sufficient for a 10 percent rating were shown during this period, namely in May 2010, the Board finds that the symptoms of hearing loss most nearly approximate the criteria for a 10 percent rating throughout the first stage of the appeal period.  For the period from January 19, 2016, forward, a 40 percent rating is warranted.  Indeed, as discussed above, on that date VA audiometric testing results showed that the Veteran met the criteria for a 40 percent rating on that date, but not earlier.

Although the Veteran may contend that higher ratings during this period are warranted, the evidence of record does not indicate that such ratings are appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.

As such, for the period from September 16, 2009 to January 19, 2016, a 10 percent rating is warranted and a 40 percent rating is warranted from January 19, 2016, forward.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.   However, as the preponderance of the evidence is against any higher ratings, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

From September 16, 2009 to January 19, 2016, a 10 percent rating, and no higher, for bilateral hearing loss is granted, subject to controlling regulations governing the payment of monetary awards.

From January 19, 2016, forward, a 40 percent rating, and no higher, for bilateral hearing loss is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

Further development is necessary before the Board can adjudicate the extraschedular and TDIU claims.

Regarding the TDIU claim, that matter has been raised pursuant to Rice, 22 Vet. App. at 453-54.  Indeed, the Veteran testified that he stopped working in 2010 because he was unable to hear others.  See Board Hearing Tr. at 14.  The Veteran did not meet the criteria for a TDIU on a schedular basis until April 21, 2017.  See 38 C.F.R. § 4.16(a) (2016).  Nonetheless, the Veteran could be awarded a TDIU on an extraschedular basis for the period prior to that date.  See 38 C.F.R. § 4.16(b) (2016).  Given the higher rating that has been granted above, the AOJ should have an opportunity to readjudicate the issue of entitlement to a TDIU in the first instance in light of these changed circumstances.  In doing so, the AOJ should refer the claim for a TDIU due to bilateral hearing loss to the Under Secretary for Benefits or the Director of Compensation Service in the first instance to determine whether such an extraschedular TDIU is warranted.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran testified to losing several jobs due to his inability to hear.   See Board Hearing Tr. 14.  He also reported that he is unable to drive due to his inability to hear and he is constantly depressed due to his inability to hear.  See id at 6, 12.  Consequently, the issue of whether the Veteran is entitled to an extraschedular rating for his bilateral hearing loss should be referred to the Under Secretary for Benefits or the Director of Compensation Service.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board prohibited from assigning an extraschedular rating in the first instance).

Accordingly, the case is REMANDED for the following action:

1.  Undertake any appropriate development, to include providing the Veteran the opportunity to submit a formal TDIU application form (VA Form 21-8940).

2.  Refer the issues of entitlement to an extraschedular rating as to the Veteran's bilateral hearing loss, and entitlement to a TDIU due to bilateral hearing loss under 38 C.F.R. § 4.16(b) (except for any time period during which the Veteran meets the schedular standards for a TDIU under 38 C.F.R. § 4.16(a)), to the Director.

3.  After considering any additional evidence received and conducting any development deemed appropriate, adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


